Citation Nr: 0006012	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1946.

The instant appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for a 
total disability rating for compensation purposes, based on 
individual unemployability.  This issue was held in abeyance 
pending development requested in Board of Veterans' Appeals 
(Board) remands in September 1996 and July 1997.

The Board notes that the veteran perfected an appeal as to an 
increased rating claim for chronic obstructive pulmonary 
disease (COPD) which also arose from the December 1993 rating 
decision, which denied a rating in excess of 10 percent for 
COPD.  This issue was remanded by the Board in September 1996 
and in July 1997 for further development.  A November 1997 
rating decision increased the COPD disability evaluation from 
10 to 60 percent.  Subsequently, in a December 1997 written 
statement, the veteran clearly indicated that he believed the 
60 percent evaluation was correct.  Based on the above, the 
Board construes the December 1997 written statement as a 
withdrawal of the issue of an increased rating for COPD.  
38 C.F.R. § 20.204 (1999).

The veteran also initiated an appeal on the issue of 
entitlement to an earlier effective date for the 60 percent 
rating for COPD.  An earlier effective date was granted in a 
July 1999 rating decision.  Since that decision constituted a 
full grant of the benefit sought on appeal as to that issue 
and since there is no further evidence of disagreement by the 
veteran on that issue, it will not be addressed here by the 
Board.


REMAND

The appellant contends, in substance, that his service-
connected COPD prevents him from working; therefore, he 
believes a total disability rating for compensation purposes, 
based on individual unemployability, is warranted.

The Board notes that the record now includes a July 1999 
addendum to the June 1999 VA examination report.  The July 
1999 addendum addressed the veteran's employability.  In this 
regard, the Board notes that RO consideration of the addendum 
was specifically not waived and that this evidence was not 
previously considered by the RO or addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  Consequently, the case must be returned 
to the RO for its review of the aforementioned evidence and 
inclusion of the evidence in a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304(c) (1999).

In light of the foregoing, the case is REMANDED for the 
following development:

The RO should readjudicate the claim on 
appeal with consideration given to all of 
the evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and provided an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




